Case: 12-1658    Document: 14     Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.

   mtniteb ~tate~ ~ourt of ~peaI~
        for tbe jfeberaI ([ireuit

            INTELLECT WIRELESS, INC.,
                 Plaintiff-Appellant,
                            v.
   HTC CORPORATION AND HTC AMERICA, INC.,
             Defendants-Appellees.


                        2012-1658


   Appeal from the United States District Court for the
Northern District of Illinois in case no. 09-CV-2945, Judge
William T. Hart.


                      ON MOTION


                       ORDER
   Intellect Wireless, Inc. moves to substitute Meredith
Martin Addy as principal counsel. Paul K. Vickrey will
remain as of counsel for Intellect Wireless, Inc.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-1658    Document: 14     Page: 2      Filed: 11/07/2012




 INTELLECT WIRELESS, INC. V. HTC CORPORATION                2


    The motion is granted. Meredith Martin Addy and
Paul K. Vickrey should promptly file new entries of ap-
pearance.
                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
 s21